Hart, J., (after staling the facts). Sec. 1994 of Crawford & Moses’ Digest provides that whenever the county court may deem it expedient to call in the outstanding warrants of Ms county, in order to redeem, cancel, reissue or classify them, or for any lawful purpose whatever, it shall be the duty of said court to make an order for that purpose, fixing the time for presentation, etc. Section 1995 provides for the giving of notice in such cases. It is conceded that the statute was complied with in maMng the order and giving the notice. The sole ground of reversal is that road warrants do not come within the provisions of the statute. We cannot agree with counsel in this contention. As said in Parsel v. Barnes & Bro., 25 Ark. 265, there can be no question but that the Legislature intended to give the county courts such control over the warrants of the county as would enable them to take such action as would be most advantageous to the public, and fully intended that all .county scrip issued thereafter should he subject to such conditions and restrictions. The county road warrants come as clearly within the language used in the statute as any other county warrants. The language of the statute does not restrict the warrants to those payable out of the general revenue fund. It is true that the statute providing for the calling in of the warrants by the county court was passed before the amendment of the Constitution providing for a road tax,-if voted by a majority of the qualified electors of a county; but the language of the statute is broad enough to include county warrants which might come within its provisions any time in the future. This construction has already been placed upon the statute by the court in Monroe County v. Brown, 118 Ark. 425, and Izard County v. Vincennes Bridge Co., 122 Ark. 557. In each of these cases road warrants were recognized as coming within the provisions of the statute and as being subject to reissuance and cancellation under it. Again, it is contended that the judgment of the circuit court is wrong because the warrants were not due at the time the order for calling in outstanding county warrants for cancellation and reissuance was made. The record shows that the “calling in” order of the county court was made on the 17th day of October, 1917, and the warrant provides on its face that it is to be redeemed July 10, 1918, but not before. In Gould v. Davis, 133 Ark. 90, the court held unconstitutional a statute providing that Garland County might issue warrants payable in the future. The court said that county warrants are orders on the county treasurer to pay certain moneys on account of the county. The object of the statute in that case was to pay certain holders of county warrants a sum equal to a stipulated rate of interest for their forbearance in presenting the warrants for payment. The court held that this could not be done, and that the county court exceeds its power when it undertakes to issue warrants payable in the future as a substitute for interest. It does not appear whether or not the warrant in question was for a greater amount than the county owed and was made payable in the future so as to include interest, but this does not make any difference. The warrant in question was issued for supplies that had already been furnished, and indeed the warrant, being an order on the treasury to pay money on account of the county, could not be issued until the county owed the debt, and it was payable on demand. It follows that the judgment should be affirmed.